UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


THOMAS TERRELL LOFTON,
                                                      DECISION AND ORDER
                   Movant,                            Civil Case
                                                      No. 6:16-cv-06324-MAT
      -vs-

UNITED STATES OF AMERICA,                             Criminal Case
                                                      No. 6:04-cr-06063-MAT-
                   Respondent.                        MWP



I.    Introduction

      Movant Thomas Terrell Lofton (“Lofton”), through counsel, has

filed a Motion to Vacate Under 28 U.S.C. § 2255 (“§ 2255”) (ECF

#193). Lofton contends that his 18 U.S.C. § 924(c) convictions

under Count II and Count VI of the second superseding indictment

should   be    vacated    because       the    predicate      offenses        for    those

counts—conspiracy to commit Hobbs Act robbery and attempted Hobbs

Act   robbery,    respectively—are            no   longer     crimes     of    violence

following     Johnson    v.   United        States,   135    S.   Ct.    2551       (2015)

(“Johnson II”) (holding that the residual clause of the Armed

Career Criminal Act (“ACCA”) is unconstitutionally vague); United

States v. Davis, 139 S. Ct. 2319 (2019) (“Davis”) (holding that the

residual clause of 18 U.S.C. § 924(c) is unconstitutionally vague);

and United States v. Barrett, 937 F.3d 126 (2d Cir. 2019) (holding

that conspiracy to commit a Hobbs Act robbery is not a “crime of

violence”     sufficient      to   be   a    predicate      offense     to    18    U.S.C.
§ 924(c)). For the reasons discussed herein, the § 2255 Motion is

granted in its entirety.

II.    Factual Background and Procedural History

      Following   a   jury   trial    before   United   States   District

Judge David G. Larimer, Lofton was convicted on November 16, 2005,

on Counts I, II, III, V, VI, and VII of the Superseding Indictment

(ECF #18); he was found not guilty on Count IV. See Jury Verdict

(ECF #99).

      Counts II and VI, which are at issue in the instant motion,

were for violations of 18 U.S.C. § 924(c) based on allegations that

Lofton carried a firearm during a “crime of violence.” Count II

charged him, pursuant to 18 U.S.C. §§ 924(c)(1) and 2 with carrying

a firearm in furtherance of a conspiracy to affect interstate

commerce by robbery in violation 18 U.S.C. § 1951(a) (“the Hobbs

Act”):

      Between in or about July 2002 to in or about July 2003,
      at Rochester, in the Western District of New York the
      defendant, THOMAS TERRELL LOFTON, a/k/a “T-Real”, did
      knowingly, willfully and unlawfully use and carry
      firearms during and in relation to a crime of violence
      for which he may be prosecuted in a court of the United
      States, that is, a violation of Title 18, United States
      Code, Section 1951(a), as set forth in Count I of this
      Indictment. . . .


Second Superseding Indictment at 2-3.

      Count VI charged a violation of 18 U.S.C. §§ 924(c)(1) and 2

as follows:



                                     -2-
      [O]n or about March 11, 2003, at Rochester, in the
      Western District of New York the defendant, THOMAS
      TERRELL LOFTON, a/k/a “T-Real”, with others known and
      unknown, did knowingly, willfully and unlawfully use,
      carry and discharge a firearm during and in relation to
      a crime of violence . . . , that is, a violation of Title
      18, United States Code, Section 1951(a), as set forth in
      Count V of this Indictment, the allegations of which are
      incorporated herein by reference.

      Count V in turn alleged that Lofton

      did knowingly, willfully and unlawfully attempt to
      obstruct, delay and affect, commerce, as that term is
      defined in Title 18, United States Code, Section
      1951(b)(3), and the movement of articles and commodities
      in such commerce, by robbery, as that term is defined in
      Title 18, United States Code, Sections 1951(b)(1), in
      particular, the robbery of assets, including United
      States currency and controlled substances, from an
      individual engaged in the unlawful distribution and
      possession of controlled substances[,] [a]ll in violation
      of Title 18, United States Code, Section 1951(a) and 2.


Id.

      Judge Larimer sentenced Lofton to 120 months’ imprisonment on

Count VII; 180 months on Counts I, III, and V, to run concurrently

to Count VII; 84 months on Count II, to run consecutively to the

sentences imposed on Counts I, III, and V; 300 months on Count VI,

to run consecutively to the sentences imposed on Counts I, II, III

and   V,   for   a   total   sentence    of   564   months’   (or   47   years’)

imprisonment. In addition, Lofton was sentenced to 3 years of

supervised release on Counts I, III, V and VII, and 5 years of

supervised release on Counts II and VI, with the supervised release

terms to run concurrently with each other. See Minute Entry dated

May 17, 2006 (ECF #120).

                                        -3-
       The Second Circuit affirmed Lofton’s convictions on direct

appeal. United States v. Lofton, 275 F. App’x 30 (2d Cir. 2008)

(summary order).

       Lofton filed his § 2255 Motion following Johnson II, which

struck down ACCA’s residual clause, 18 U.S.C. § 924(e)(2)(B)(ii),

as unconstitutionally vague; and Welch v. United States, 136 S. Ct.

1257 (2016), which held Johnson II to be a new substantive rule

that applies retroactively on collateral review. Lofton asserted

that       §   924(c)(3)(B),   commonly    referred   to    as     the   “residual

clause,” is       materially   indistinguishable      from    ACCA’s      residual

clause and likewise is unconstitutionally vague. Lofton argued that

his    §   924(c)   convictions    could    no   longer    stand    because   the

predicate      crimes—conspiracy    to     commit   Hobbs    Act    robbery    and

attempted Hobbs Act robbery—only qualify as crimes of violence

under the now-invalidated residual clause.

       The Court granted Lofton’s motion to stay the § 2255 Motion

while the Second Circuit considered his motion for permission to

file a second or successive habeas petition. After the Second

Circuit granted his request, the stay was lifted in this Court.

       The Government then filed a memorandum of law in regard to the

§ 2255 Motion, agreeing that Count II should be vacated. However,

the Government disputes the propriety of vacating Count VI, arguing

that attempted Hobbs Act robbery qualifies as a crime of violence

under the still-valid “force” or “elements” clause, § 924(c)(3)(A).


                                     -4-
     Lofton filed a reply. He subsequently submitted an unpublished

decision from the Eastern District of New York, United States v.

Tucker, No. 18 CR 0119 (SJ), 2020 WL 93951 (E.D.N.Y. Jan. 8, 2020)

(holding that attempted Hobbs Act robbery is not a crime of

violence under § 924(c)(3)(A), the force or elements clause). The

Government has not responded to this supplemental authority.

III. Scope of Review Under § 2255

     Section 2255 provides, in relevant part, as follows: “A

prisoner in custody under sentence of a court established by Act of

Congress claiming the right to be released upon the ground that the

sentence was imposed in violation of the Constitution or laws of

the United States, or that the court was without jurisdiction to

impose such sentence, or that the sentence was in excess of the

maximum authorized by law, or is otherwise subject to collateral

attack, may move the court which imposed the sentence to vacate,

set aside or correct the sentence.” 28 U.S.C. § 2255(a). A court

may dismiss a Section 2255 motion without a hearing if the motion

and the record “conclusively show[,]” id., that the movant is not

entitled to relief. See, e.g., Chang v. United States, 250 F.3d 79,

85-86 (2d Cir. 2001) (district court was not required to hold full

testimonial hearing before deciding federal prisoner’s motion to

vacate, set aside or correct sentence based on claim of ineffective

assistance of counsel alleging that counsel prevented him from

exercising his right to testify on his own behalf, where prisoner


                               -5-
made only general allegation, and record was supplemented by

detailed       affidavit      from   trial      counsel    credibly      describing

circumstances concerning prisoner’s failure to testify).

IV.    Merits of the § 2255 Motion

       A.      Count II Must be Vacated Because Conspiracy to Commit
               Hobbs Act Robbery Is Not a Crime of Violence

       In Davis, the Supreme Court struck the residual clause,

§ 924(c)(3)(B), as “unconstitutionally vague.” 139 S. Ct. at 2336.

In the absence of the now-stricken residual clause, for an offense

to qualify as a “crime of violence,” it must fit into § 924(c)’s

elements or force clause (§ 924(c)(3)(A)), meaning it must have “as

an element the use, attempted use, or threatened use of physical

force against       the    person    or   property    of   another.”     18   U.S.C.

§ 924(c)(3)(A).

       The Second Circuit recently held that Davis “compel[led]

vacatur” of the defendant’s § 924(c) conviction based on conspiracy

to    commit    Hobbs   Act    robbery.    Barrett,    937   F.3d   at    129.   The

Government indicates its agreement with Lofton that, in light of

Barrett, his § 924(c) conviction on Count II must be vacated since

the predicate offense is conspiracy to commit Hobbs Act robbery.

The Government joins Loftons’s request for a full resentencing

hearing. The Court agrees with the parties that Lofton’s conviction

on Count II has been rendered infirm because the predicate upon

which it rests, conspiracy to commit Hobbs Act robbery, no longer



                                          -6-
qualifies as a crime of violence. Therefore, Count II must be

vacated.

     B.    Count VI Must Be Vacated Because Attempted Hobbs Act
           Robbery Is Not a Crime of Violence Under the Elements
           Clause

           1.     The Categorical Approach

     To determine whether attempted Hobbs Act robbery is a “crime

of violence” under § 924(c)’s elements clause, the Court must apply

the “framework known as the categorical approach,” which “assesses

whether a crime is a violent felony in terms of how the law defines

the offense and not in terms of how an individual offender might

have committed it on a particular occasion.’” Johnson II, 135 S.

Ct. at 2557 (quoting Begay v. United States, 553 U.S. 137, 141

(2008)). Under the categorical approach, a court “must presume that

the conviction ‘rested upon [nothing] more than the least of th[e]

acts criminalized, and then determine whether even those acts,’”

Moncrieffe v. Holder, 569 U.S. 184, 191 (2013) (quoting Johnson v.

United States, 559 U.S. 133, 137 (2010) (“Johnson I”); citation

omitted; alterations in original), qualify as a predicate offense

under the relevant sentencing enhancement statute. See also, e.g.,

United States v. Hendricks, 921 F.3d 320, 327 (2d Cir. 2019) (“[W]e

evaluate   whether      the    minimum    criminal       conduct   necessary   for

conviction      under   a     particular       statute    necessarily   involves

violence. In doing so, we focus only on the elements of the offense

and do not consider the particular facts of the underlying crime.”)


                                         -7-
(citations omitted). The reviewing court “cannot go behind the

offense as it was charged to reach [its] own determination as to

whether the underlying facts” qualify the conviction as a predicate

offense. Ming Lam Sui v. INS, 250 F.3d 105, 117–18 (2d Cir. 2001)

(quotation omitted).

     The sentencing enhancement at issue here is § 924(c), which

criminalizes using or carrying a firearm in relation to a “crime of

violence” and imposes mandatory minimum sentences that must run

consecutive   to   any   other   sentence.   The   statute,   as   written,

provides that an offense may qualify as a crime of violence under

either § 924(c)(3)(A), known as the “elements” or “force clause,”

or § 924(c)(3)(B), known as the “residual clause.” In Davis, the

Supreme Court extended its holdings in Johnson II and Sessions v.

Dimaya, ––– U.S. ––––, 138 S. Ct. 1204 (2018), to § 924(c) and held

that § 924(c)(3)(B)’s residual clause, like the residual clauses in

the ACCA and 18 U.S.C. § 16(b), is unconstitutionally vague. Davis,

139 S. Ct. at 2325–27, 2336. It appears that the elements or force

clause remains valid after Davis. See id. at 2336.

     Section 924(c)’s elements clause defines a “crime of violence”

as a felony offense that “has as an element the use, attempted use,

or threatened use of physical force against the person or property

of another.” 18 U.S.C. § 924(c)(3)(A). The felony offense to which

the Court must apply the categorical approach is attempted Hobbs




                                    -8-
Act robbery under 18 U.S.C. §§ 1951(a) and 2, as charged in the

second superseding indictment. The Hobbs Act provides that

     [w]hoever in any way or degree obstructs, delays, or
     affects commerce or the movement of any article or
     commodity in commerce, by robbery or extortion or
     attempts or conspires so to do, or commits or threatens
     physical violence to any person or property in
     furtherance of a plan or purpose to do anything in
     violation of this section shall be fined under this title
     or imprisoned not more than twenty years, or both.


18 U.S.C. § 1951(a). “Robbery” is defined in the Hobbs Act as

     the unlawful taking or obtaining of personal property
     from the person or in the presence of another, against
     his will, by means of actual or threatened force, or
     violence, or fear of injury, immediate or future, to his
     person or property . . . .

18 U.S.C. § 1951(b)(1).

     Before applying the categorical approach, the Court must

determine whether the Hobbs Act is “divisible” or “indivisible.” To

date, the Second Circuit has not answered this question. In United

States v. Elvin Hill, 890 F.3d 51,   55-56 (2d Cir. 2018) (“Elvin

Hill”), cert. denied, 139 S. Ct. 844 (2019), the Second Circuit

applied the categorical approach to completed Hobbs Act robbery,

noting that both sides agreed that the Hobbs Act, 18 U.S.C.

§ 1951(a), is divisible, while the definition of Hobbs Act robbery,

id. § 1951(b)(1), is indivisible. Courts in this Circuit and

elsewhere have reached this same conclusion. See, e.g., United

States v. Walker, 314 F. Supp.3d 400, 409 (E.D.N.Y. 2018) (“The

Hobbs Act is a divisible statute. A defendant may be convicted of


                               -9-
Hobbs Act Robbery or Hobbs Act extortion. Hobbs Act Robbery is

indivisible; it may be committed through multiple alternative

means, robbery or violence in furtherance of a plan to commit

robbery, but always as part of a single element.”); Harrison

Johnson    v.    United    States,      No.   2:12-cr-00336-JAD-CWH,              2018   WL

3518448, at *3 (D. Nev. July 19, 2018) (“Section 1951(a) contains

disjunctive      phrases    that     essentially           create   six    functionally

separate    crimes:        interference            with     commerce       by    robbery,

interference with commerce by extortion, attempt to interfere with

commerce    by    robbery,       attempt      to    interfere       with   commerce      by

extortion, conspiracy to interfere with commerce by robbery, and

conspiracy to interfere with commerce by extortion. Section 1951(b)

which further defines ‘robbery’ for purposes of § 1951(a) is also

disjunctive, but it does not contain alternative elements on which

a jury must agree. Therefore, the Court will assume that the Hobbs

Act is divisible but that Hobbs Act robbery is indivisible.”).

     The categorical analysis is complicated in this case by two

factors. First, the offense charged, attempted Hobbs Act robbery,

is   an    inchoate        offense.        See,      e.g.,      United      States       v.

Macias-Valencia,      510    F.3d       1012,       1014    (9th    Cir.    2007)    (“By

definition, conspiracy and attempt are inchoate crimes that do not

require    completion       of    the      criminal        objective.”)         (citations

omitted). To determine whether an inchoate offense qualifies as a

crime of violence under § 924(c)’s elements clause, “‘two sets of


                                         -10-
elements are at issue: the elements of [the inchoate crime] and the

elements of the underlying . . . offense.’” United States v.

Dinkins, 928 F.3d 349, 358 (4th Cir. 2019) (considering whether

common law inchoate offense of accessory before the fact of armed

robbery qualified as a violent felony under ACCA’s force clause)

(quoting United States v. McCollum, 885 F.3d 300, 304-05 (4th Cir.

2018) (alteration, omission, and ellipsis in original; further

quotation omitted)); see also James v. United States, 550 U.S. 192,

202-03 (2007) (in considering whether attempted burglary under

Florida law was violent felony under ACCA’s residual clause, first

noting that in context of attempted burglary, Florida’s attempt

statute    requires    an   “overt   act     directed   toward    entering    or

remaining in a structure or conveyance”; therefore, the “pivotal

question . . . is whether overt conduct directed toward unlawfully

entering or remaining in a dwelling, with the intent to commit a

felony therein, is ‘conduct that presents a serious potential risk

of physical injury to another[,]’ 18 U.S.C. § 924(e)(2)(B)(ii)”),

overruled on other grounds, Johnson II.1

      The second complicating factor stems from the highly fact-

bound nature of the Second Circuit’s law on attempt liability.

“There is no general federal statute proscribing attempt, and it is

therefore actionable only where, as in the present case, a specific


      1

      James analyzed whether attempted burglary was a crime of violence under the
now-invalidated residual clause of ACCA.

                                      -11-
criminal statute makes impermissible its attempted as well as

actual violation.” United States v. Manley, 632 F.2d 978, 987 (2d

Cir. 1980) (citing United States v. York, 578 F.2d 1036, 1038 (5th

Cir.), cert. denied, 439 U.S. 1005 (1978)). The Second Circuit has

“adopted the view set forth in Section 5.01 of the American Law

Institute’s Model Penal Code (Proposed Official Draft 1962), that

the requisite elements of attempt are [1] an intent to engage in

criminal conduct and [2] the performance of acts which constitute

a ‘substantial step’ towards the commission of the substantive

offense.”   Manley,   632   F.2d     at   987   (citing,   inter   alia,

United States v. Jackson, 560 F.2d 112, 117-20 (2d Cir.), cert.

denied, 434 U.S. 941 (1977)). “A substantial step must be something

more than mere preparation, yet may be less than the last act

necessary before the actual commission of the substantive crime. .

. .” Id. (citing Jackson, 560 F.2d at 118-19).

     The Second Circuit has explained that “[w]hether conduct

represents a substantial step towards the fulfillment of a criminal

design is a determination so dependent on the particular factual

context of each case that, of necessity, there can be no litmus

test to guide the reviewing courts.” Manley, 632 F.3d at 988. The

intensely fact-specific nature of federal attempt law seems wholly

inconsistent with the categorical approach, which permits the Court

to “look only to the statutory definitions’—i.e., the elements—of

[the] . . . offense[ ], and not ‘to the particular [underlying]


                                   -12-
facts[,]” Descamps v. United States, 570 U.S. 254, 261 (2013).

Notwithstanding this perceived incongruity, the Court nevertheless

must apply the categorical approach here.

            2.   The Current Legal Landscape

       The Second Circuit, along with every other circuit to have

considered the issue, has held that completed Hobbs Act robbery is

a crime of violence under § 924(c)’s elements or force clause.

Elvin Hill, 890 F.3d at 58-59. However, as of the date of this

Decision and Order, only the Eleventh Circuit has decided the

precise question at issue here—whether attempted Hobbs Act robbery

is a crime of violence under § 924(c)(3)(A). See United States v.

St. Hubert, 909 F.3d 335, 352 (11th Cir. 2018), cert. denied, 139

S. Ct. 1394 (2019) (“St. Hubert II”). In that case, the Eleventh

Circuit held that attempted Hobbs Act robbery is categorically a

crime of violence under § 924(c)(3)(A).

       Citing the law on the requirements for being convicted of an

“attempt” of a federal crime, St. Hubert II noted that a defendant

“must (1) have the specific intent to engage in the criminal

conduct with which he is charged; and (2) have taken a substantial

step    toward   the   commission    of    the   offense   that   strongly

corroborates his criminal intent.” 909 F.3d at 351 (citations

omitted). After finding Hobbs Act robbery to be an indivisible

statute, the Eleventh Circuit applied the categorical approach. In

so doing, it “look[ed] only to the elements of the predicate


                                    -13-
offense statute and d[id] not look at the particular facts of the

defendant’s offense conduct.” United States v. St. Hubert, 883 F.3d

1319, 1331 (11th Cir.), cert. denied, 139 S. Ct. 246 (2018) (“St.

Hubert I”), and opinion vacated and superseded on other grounds by

St. Hubert II, cert. denied, 139 S. Ct. 1394 (2019).

     The Eleventh Circuit relied heavily on Michael Hill v. United

States, 877 F.3d 717 (7th Cir. 2017) (“Michael Hill”), in which the

petitioner argued that attempted murder was not a crime of violence

under ACCA’s elements clause, which is nearly identical to §

924(c)’s elements clause. The three key points extracted by the

Eleventh Circuit from Michael Hill were that “(1) a defendant must

intend to commit every element of the completed crime in order to

be guilty of attempt, and (2) thus, ‘an attempt to commit a crime

should be treated as an attempt to commit every element of that

crime[,]’” and (3) “[w]hen the intent element of the attempt

offense includes intent to commit violence against the person of

another, . . . it makes sense to say that the attempt crime itself

includes violence as an element.” St. Hubert II, 909 F.3d at 352

(quoting Michael Hill, 877 F.3d at 719; alterations and ellipsis in

original).

     The St. Hubert II panel emphasized that, like ACCA, “the

definition of a crime of violence in the use-of-force [or elements]

clause in § 924(c)(3)(A) explicitly includes offenses that have as

an element the ‘attempted use’ or ‘threatened use’ of physical


                               -14-
force against the person or property of another.” 909 F.3d at 351

(quoting 18 U.S.C. § 924(c)(3)(A)). Moreover, “the Hobbs Act itself

prohibits both completed and attempts to commit Hobbs Act robbery,

and such attempts are subject to the same penalties as completed

Hobbs Act robberies.” Id. (citing 18 U.S.C. § 1951(a); Michael

Hill, 877 F.3d at 719). In other words, if “the taking of property

from a person against his will in the forcible manner required by

§ 1951(b)(1) necessarily includes the use, attempted use, or

threatened use of physical force, then by extension the attempted

taking of such property from a person in the same manner must also

include at least the ‘attempted use’ of force.” St. Hubert II, 909

F.3d at 351 (citing United States v. Wade, 458 F.3d 1273, 1278

(11th Cir. 2006) (explaining that an attempt to commit a crime

enumerated as a violent felony under § 924(e)(2)(B)(ii) is also a

violent felony); Michael Hill, 877 F.3d at 718–19                  (“When a

substantive offense would be a violent felony under § 924(e) and

similar statutes, an attempt to commit that offense also is a

violent felony.”); United States v. Armour, 840 F.3d 904, 908–09

(7th   Cir.   2016)   (holding   that   attempted   armed   bank    robbery

qualifies as a crime of violence under § 924(c)(3)(A)).

       To date, almost every other district court to have considered

the issue has followed St. Hubert II. E.g., United States v.

Jefferys, No. 18-CR-359(KAM), 2019 WL 5103822, at *7 (E.D.N.Y. Oct.

11, 2019) (citing United States v. Chann, No. 99-CR-433(WBS)(AC),


                                   -15-
2019 WL 3767649, at *5 (E.D. Cal. Aug. 9, 2019) (“Attempted Hobbs

Act robbery is also widely recognized as a crime of violence under

the       [elements]     clause.”);     United     States       v.    Brown,     No.

11-CR-63(HEH), 2019 WL 3451306, at *2 (E.D. Va. July 30, 2019)

(concluding that attempted Hobbs Act robbery satisfies the elements

clause); United States v. Edwards, No. 03-CR-204, 2019 WL 3347173,

at *2 (E.D. Va. July 25, 2019) (“[A]ttempted Hobbs Act robbery

constitutes a crime of violence under the elements clause.”); see

also Simmons v. United States, No. 08 CR. 1133 (AKH), 2019 WL

6051443, at *4 (S.D.N.Y. Nov. 15, 2019).

      Very recently, however, a district court in the Eastern

District      of   New   York   broke   ranks    and   relied    on   one   of   the

dissenting opinions in the St. Hubert matter. See United States v.

Tucker, No. 18 CR 0119 (SJ), 2020 WL 93951, at *6 (E.D.N.Y. Jan. 8,

2020)2 (citing United States v. St. Hubert, 918 F.3d 1174, 1212


      2

      The district court in Tucker stated that the district court in United
States v. Alfonso, No. 3:17CR128 (JBA), 2019 WL 1916199 (D. Conn. Apr. 30, 2019),
decided that attempted Hobbs Act robbery was not a crime of violence under §
924(c). Respectfully, the Court disagrees with this characterization of Alfonso.
In this Court’s reading of Alfonso, the question was whether the defendant was
a career offender under the U.S. Sentencing Guidelines based on three prior
felony convictions: his 2014 conviction for possession with intent to distribute,
and distribution of, cocaine base in violation of 21 U.S.C. § 841(a) and
(b)(1)(C), and his 2007 convictions for attempted robbery in the first degree and
conspiracy to commit robbery in the first degree in violation of Conn. Gen.
Stats. §§ 53a-48, 53a-49, 53a-133, and 53a-134. Alfonso, 2019 WL 1916199, at *1;
see also id. at *4 (“[T]he question to be decided by . . . this Court—whether
attempt and conspiracy in violation of Conn. Gen. Stats. §§ § 53a-48(a) and 49(a)
‘ha[ve] as an element the use, attempted use, or threated [sic] use of physical
force against the person of another’—is the same because the relevant definition
of crime of violence is the same.”). The district court held that attempted
robbery under Conn. Gen. Stats. §§ 53a-48, 53a-49, 53-a-133, and 53a-134 was not
a crime of violence under the elements clause, Guidelines § 4B1.2(a)(1) because
the “statute itself [made] clear that the elements of attempt to commit robbery
could clearly be met without any use, attempted use, or threatened use of

                                        -16-
(11th Cir. 2019) (“St. Hubert III”) (Pryor, J., joined by Martin

and Wilson, JJ., dissenting from denial of rehearing en banc)). In

St. Hubert III, three Eleventh Circuit judges dissented from the

denial of rehearing en banc as to St. Hubert II. In explaining why

rehearing was necessary, Circuit Judge Jill Pryor faulted the panel

for making “two right turns before it took a wrong turn,” which

“led to a logical and legal dead end.” St. Hubert III, 918 F.3d at

1211. Judge Pryor agreed with both of the following propositions

articulated by St. Hubert II—first, that “the definition of a crime

of violence in [the elements clause] equates the use of force with

attempted force, and thus the text of [the elements clause] makes

clear that actual force need not be used for a crime to qualify” as

a crime of violence; and second, that “a completed Hobbs Act

robbery itself qualifies as a crime of violence under [§ 924(c)’s

elements clause] and, therefore, attempt to commit Hobbs Act

robbery requires that St. Hubert intended to commit every element

of   Hobbs    Act   robbery[.]”      St.   Hubert    III,   918   F.3d   at   1211

(quotation omitted; alteration in original).

      Where the St. Hubert II panel and the Seventh Circuit in

Michael      Hill   “went   wrong”    was     in    concluding    that   “when   a

substantive offense qualifies as a violent felony under [§ 924(c)’s

elements clause], an attempt to commit that offense also is a

violent felony.” St. Hubert III, 918 F.3d at 1212 (quotation and


violence whatsoever.” Alfonso, 2019 WL 1916199, at *3.

                                       -17-
citation omitted; alteration in original). Judge Pryor elaborated

that

       [l]ogic permits no inference from the fact of a
       conviction for an attempt crime that the person attempted
       to commit every element of the substantive offense. The
       panel was able to bridge this logical gap only by
       converting intent to commit each element of the
       substantive offense (proof of which is necessary to
       convict someone of an attempt crime) into attempt to
       commit each element of the substantive offense (which is
       not necessary to convict someone of an attempt crime).
       Intending to commit each element of a crime involving the
       use of force simply is not the same as attempting to
       commit each element of that crime.

St. Hubert III, 918 F.3d at 1212 (emphases in original); see also

Hylor v. United States, 896 F.3d 1219, 1225 (11th Cir. 2018) (Jill

Pryor, J. concurring in result; making same argument as in St.

Hubert III), cert. denied, 139 S. Ct. 1375 (2019).

       Like the district court in Tucker, this Court finds Judge

Pryor’s critique of St. Hubert II to be compelling. Significantly,

what is missing from St. Hubert II is a true application of the

categorical approach. See Tucker, 2020 WL 93951, at *6 (noting that

St. Hubert II, and Michael Hill, on which it relied, made “broad

rulings” that did not involve application of the categorical

approach). The district court cases that have favorably relied on

St. Hubert II likewise have not applied the requisite categorical

approach.    For   instance,   in   Jefferys,   the   defendant   did   not

“actually apply the categorical approach, or Davis, to provide a

jurisprudential foundation for his argument,” and consequently, the

district court “never applied the categorical analysis itself.”

                                    -18-
Tucker, 2020 WL 93951, at *6 (citing Jefferys, supra). The Court

agrees with the district court in Tucker that “an absolute rule

(i.e. that an attempt to commit any violent crime will necessarily

be itself a violent crime) seems at odds with the requirements of

the categorical analysis in which a court must examine ‘the minimum

criminal    conduct    necessary    for   conviction   under   a   particular

statute.’” Tucker, 2020 WL 93951, at *6 (quoting United States v.

Hendricks, 921 F.3d 320, 327 (2d Cir. 2019) (emphasis added in

Tucker)). Moreover, “[t]his is especially true given the ‘wide[ ]

. . . ambit of attempt liability,’ under federal law.” Id. (quoting

Farhane, 634 F.3d at 146).

     The district court in Tucker began its application of the

categorical approach by examining what constitutes the minimum

conduct that can impose criminal liability for attempted Hobbs Act

robbery. Tucker agreed with the defendant, who, “[r]elying on

Jackson,”    560      F.2d   112,   supra,    “reasonably      interpret[ed]

‘surveillance’ as the ‘minimum criminal conduct,’ necessary to

convict for attempted Hobbs Act robbery.” Tucker, 2020 WL 93951, at

*6 (quotation to record omitted). Jackson, 560 F.2d 112, supra, did

not involve a conviction for attempted Hobbs Act robbery; rather,

it was a case involving a sufficiency of the evidence challenge to

a conviction for attempted bank robbery under a different federal




                                     -19-
statute, 18 U.S.C. § 2113(a).3 The Second Circuit found that there

was sufficient evidence to support the convictions because on “two

separate    occasions,”     the   defendants      “reconnoitered    the     place

contemplated for the commission of the crime and possessed the

paraphernalia to be employed in the commission of the crime[:]

loaded sawed-off shotguns, extra shells, a toy revolver, handcuffs,

and masks . . . specially designed for such unlawful use and which

could serve no lawful purpose under the circumstances. . . .

[E]ither type of conduct, standing alone, was sufficient as a

matter of law to constitute a ‘substantial step’ if it strongly

corroborated their criminal purpose.” Jackson, 560 F.2d at 120. The

Tucker court concluded that since reconnoitering a target or

possessing paraphernalia to be used in commission of the crime can

constitute    a   “substantial     step”     in   the   Second   Circuit,   “the

elements of attempt to commit robbery could clearly be met without

any use, attempted use, or threatened use of violence.” Tucker, at

2020 WL 93951, at *6 (quotation omitted).




      3

      Section 2113(a) is violated when a defendant “by force and violence, or by
intimidation, takes, or attempts to take, from the person or presence of another,
or obtains or attempts to obtain by extortion any property or money or any other
thing of value belonging to, or in the care, custody, control, management, or
possession of, any bank, credit union, or any savings and loan association . .
. or . . . enters or attempts to enter any bank, credit union, or any savings and
loan association, or any building used in whole or in part as a bank, credit
union, or as a savings and loan association, with intent to commit in such bank,
credit union, or in such savings and loan association, or building, or part
thereof, so used, any felony affecting such bank, credit union, or such savings
and loan association and in violation of any statute of the United States, or any
larceny[.]” 18 U.S.C. § 2113(a).

                                      -20-
      This Court questioned how apposite Jackson’s substantial step

analysis was to attempted Hobbs Act robbery since it appears that

the defendants in Jackson were charged with the second clause of 18

U.S.C. § 2113(a), which does not mention taking or attempted taking

by force, violence, or intimidation. See Jackson, 560 F.2d at 113

(noting that the counts at issue charged “violation[s] of 18 U.S.C.

ss   2113(a)   and   2”).   However,    the   Second   Circuit     has    applied

Jackson’s substantial step analysis in cases involving sufficiency

of the evidence challenges to convictions under the Hobbs Act for

attempted robbery. E.g., United States v. Gonzalez, 441 F. App’x 31

(2d Cir. 2011) (summary order) (citing Jackson and holding that

legally sufficient evidence supported element of attempted robbery;

affirming convictions for attempted Hobbs Act robbery).

      A review of Gonzalez demonstrates that the “substantial steps”

taken by the defendants towards committing Hobbs Act robbery did

not involve “the use, attempted use, or threatened use of physical

force[,]” § 924(c)(3)(A). One of the defendants, Richardson, argued

that there was insufficient evidence of attempted robbery, but the

Second Circuit rejected that contention. According to the panel,

the trial evidence, including testimony from one Franco, a co-

conspirator    who   had    pleaded    guilty,   as   well   as   the    physical

evidence obtained at the crime scene, established that “at the time

they were arrested the defendants (1) intended to rob Media Plaza,

(2) were in possession of the tools necessary to do so (including


                                      -21-
guns, latex gloves, duct tape, and ski masks), and (3) had arrived

at the scene of the planned robbery.” Gonzalez, 441 F. App’x at 36.

In addition, “[t]he evidence also showed that the defendants and

their co-conspirators had cased Media Plaza,” and one of the

defendants, Gonzalez, “had exited the car twice to scope out the

area” and “had already put on latex gloves, from which the jury

could reasonably infer that the robbery was imminent.” Id. The

Second Circuit concluded that the defendants’ “reconnoitering at

the   scene   of   the     contemplated   crime   while   in    possession     of

paraphernalia which, under the circumstances, could serve no lawful

purpose (including a real firearm, a starter pistol, and ski masks)

constitute[d] a substantial step, and amply corroborate[d] their

criminal purpose.” Id. (citing Jackson, 560 F.2d at 120-21).

Accordingly, the Second Circuit held, the evidence was sufficient

to convict the defendants of attempted robbery. Id.

      Similarly, in United States v. Paris, 578 F. App’x 146, 147

(3d Cir. 2014) (unpublished opn.), the defendant challenged the

sufficiency of the evidence supporting his conviction for attempted

Hobbs Act robbery in violation of 18 U.S.C. §§ 1951(a) and 2.                The

panel determined that the following evidence presented at trial

demonstrated that Paris acted with the requisite intent to rob the

convenience store and took a substantial step toward commission of

the   robbery:     Paris    entered   the    store   in   a    disguise   of    a

multi-colored knit cap with dreadlocks, sunglasses, and multiple


                                      -22-
layers of clothing on a warm night, had his hand in his pocket next

to a handgun (which was observed by a store clerk), saw that the

cash register was unattended, and lingered at the newsstand before

asking for a newspaper and walking out. Paris, 578 F. App’x at 148

& n.2. The Third Circuit found that a rational jury could have

inferred that Paris intended to rob the store but did not complete

his attempt because there was no one at the register to retrieve

the money and that his entry into a store in a disguise with a hand

near a gun was a substantial step toward commission of the robbery;

the jury also could have inferred that Paris was “casing” the

robbery location, which other circuits have held crosses the line

from “mere preparation” to a “substantial step.” Id. (citations

omitted).

     None of the actions in Gonzalez, 441 F. App’x 31, or Paris,

578 F. App’x 146, that were found to constitute a substantial step

toward committing Hobbs’ Act robbery entailed the use, threatened

use, or attempted use of force. This is unsurprising because

attempt under federal law consists of more than overt actions (or

omissions)—it also encompasses the defendant’s mental state. See

Manley, 632 F.3d at 987–88 (stating that a substantial step “must

. . . be of such a nature that a reasonable observer, viewing it in

context could conclude beyond a reasonable doubt that it was

undertaken in accordance with a design to violate the statute”).

Indeed, under the Model Penal Code, adopted by the Second Circuit,


                               -23-
“[c]onduct shall not be held to constitute a substantial step . .

. unless it is strongly corroborative of the actor’s criminal

purpose.” Jackson, 560 F.2d at 118 (quotation omitted).

     As Judge Pryor explained in St. Hubert III,

     [i]ntending to commit each element of a crime involving
     the use of force simply is not the same as attempting to
     commit each element of that crime.

St. Hubert III, 918 F.3d at 1212 (emphases in original). While

proof of intent to commit each element of the substantive offense

is necessary to convict someone of an attempt crime, proof of

attempt to commit each element of the substantive offense is not.

Id. This is illustrated by Gonzalez, supra, and Paris, supra. In

those cases, there was proof of the defendants’ intent to commit

the minimum conduct specifically chargeable as a Hobbs Act robbery,

namely, “the act of taking or obtaining property from another

person, or in their presence, against their will by creating a fear

of injury.” United States v. Hancock, 168 F. Supp.3d 817, 824 (D.

Md. 2016), aff’d, No. 16-4122, 2019 WL 4733401 (4th Cir. Sept. 27,

2019). However, as Gonzalez, 441 F. App’x 31, and Paris, 578 F.

App’x 146, make clear, it was not necessary, in order to sustain

the convictions as supported by legally sufficient evidence, to

introduce proof that the defendants attempted to actually commit

the act of taking property from another person, in their presence,

against their will, by creating in them a fear of injury.




                               -24-
     The Court is mindful that “the Supreme Court has made clear in

employing   the    categorical   approach      that      to   show    a   predicate

conviction is not a crime of violence ‘requires more than the

application   of    legal    imagination     to     [the]     .   .   .   statute’s

language.’”   Elvin    Hill,   890   F.3d    at     56   (quoting     Gonzales   v.

Duenas–Alvarez, 549 U.S. 183, 193 (2007); ellipsis in original). As

relevant to this case, “there must be ‘a realistic probability, not

a theoretical possibility,’ that the statute at issue could be

applied to conduct that does not constitute a crime of violence.”

Id. (quoting Gonzales, 539 U.S. at 193). “To show that a particular

reading of the statute is realistic, a defendant ‘must at least

point to his own case or other cases in which the . . . courts in

fact did apply the statute in the . . . manner for which he

argues.’” Id. (quoting Gonzales, 539 U.S. at 193; ellipsis in

original). The decisions in Gonzalez, 441 F. App’x 31, supra, and

Paris, 578 F. App’x 146, supra, show much more than a realistic

probability that attempted Hobbs Act robbery could be applied to

conduct that does not constitute a crime of violence under §

924(c)(3)(A).      Because   attempted      Hobbs     Act     robbery     does   not

categorically entail the use, threatened use, or attempted use of

force, the Court concludes that Lofton’s conviction under §§

1951(a) and 2 is not a crime of a violence under § 924(c)(3)(A) and

cannot be a predicate for his § 924(c) conviction on Count VI.

Therefore, Count VI must be vacated.


                                     -25-
V. Conclusion

       For the foregoing reasons, the Court finds that Lofton’s

convictions on Counts II and VI violate Due Process and that he is

entitled to relief under § 2255(b) in the form of a resentencing

hearing to be held as soon as practicable. Accordingly, the Court

grants Lofton’s § 2255 Motion (ECF #193); vacates the judgments of

conviction on Counts II and VI; and transfers the case for a

resentencing proceeding to the original sentencing judge, Hon.

David G. Larimer, United States District Judge. The Clerk of Court

is directed to close Lofton v. United States, No. 6:16-cv-06324-

MAT.

       SO ORDERED.

                                         S/ Michael A. Telesca


                                   HONORABLE MICHAEL A. TELESCA
                                   United States District Judge

DATED:      January 22, 2020
            Rochester, New York




                                  -26-
